Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS dated 12/17/2020 was received and considered.
Claims 2-14 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 5/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,796,015 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with R. Scott Weide, 37,755, on 5/18/2022.
The application has been amended as follows: 

In CLAIM 2, LINE 3, please REPLACE “memory” with “memory device”.
In CLAIM 3, LINE 3, please REPLACE “memory” with “memory device”.
In CLAIM 4, LINE 2, please REPLACE “memory” with “memory device”.
In CLAIM 8, LINE 2, please REPLACE “memory” with “memory device”.
In CLAIM 9, LINE 2, please REPLACE “memory” with “memory device”.
In CLAIM 10, LINE 2, please REPLACE “memory” with “memory device”.
In CLAIM 13, LINE 2, please REPLACE “memory” with “memory device”.
In CLAIM 14, LINE 2, please REPLACE “memory” with “memory device”.

Allowable Subject Matter
Claims 2-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, Chase teaches anonymous communication where a tag is created for content, which can be encrypted, the tag anonymously identifying a recipient through cryptography.  A recipient can acquire the content through authorization.  Chase lacks “receiving, via said at least one communication interface of said server, content from said first user along with said first user private unique identifier, an access designation from said first user of one or more third parties that may access said content, said access designation comprising said second user public unique identifier of said second user, and an encryption key of said first user” and “receiving, via said at least one communication interface of said server, a request to access said content from said second user, said request comprising said second user private unique identifier, said content identifier and the encryption key of said first user; validating access of said second user to said content at said server by matching said second user private unique identifier provided by said second user to said second user public unique identifier associated with said content; and when access is validated, decrypting said content using said key of said first user and providing access to said content to said second user”, in combination with the remaining elements of the claims as a whole.  
Nemoy et al. are cited for teaching anonymous data sharing using UUIDs, including authenticating using a stored link between a private identifier and a public identifier of a client.
Barrus et al. are cited for teaching an anonymous data sharing system, including encrypting data, uploading data and creating a token (comprising a decryption key for the encrypted data), where the key is sent to a recipient who can later retrieve the data.
Isles et al. are cited for teaching providing an encryption key to a server, but lacks the server decrypting content.
Marvit et al. are cited for teaching a user encrypting a message and a server creating a message ID (Fig. 1) and further teaching a benefit to having the server decrypt an encrypted message on a client’s behalf (col. 25, lines 27-43).
Toffa is cited for teaching a social network using public and private identities of a user to achieve anonymity.
Truong is cited for teaching exchanging public user ids with a server for private session ids and modifying contact lists using only the public user ids, but authorizing access to shared data based on the private session ids.  

However, the prior art fails to teach the claimed invention as specifically recited in the claim limitations discussed above in combination with the remaining elements of the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
May 20, 2022